Exhibit 99(b) Subscription Agreement SUBSCRIPTION AGREEMENT SolQuest Corp 5790 Rogers Street Las Vegas, Nevada 89118 Attention:Mr. Michael Quinn Isley Re:Prospectus, dated 2009 Dear Mr. Isley: The undersigned investor ("Investor") in this Subscription Agreement ("Agreement") hereby acknowledges receipt of the prospectus ("Prospectus"), dated , 2009 of SolQuest Corp, a Nevada corporation, and subscribes for the following number of shares upon the terms and conditions set forth in the Prospectus. The Investor agrees that this Agreement is subject to availability and acceptance by SolQuest Corp. The Investor hereby subscribes for shares of SolQuest Corp's common stock ("Common Stock") at $0.05 per share, for an aggregate purchase price of $.Enclosed is the Investor's check which shall be made payable to "SolQuest Corp".The check is to be sent care of the Company at the above listed address for the Company. Accepted and Agreed Signature of Investor Print Full Name Street Address City, State, Zip Email Address Area Code and Telephone Number Social Security Number/Tax I.D. Number Accepted and Agreed: SolQuest Corp By: Michael Quinn Isley
